FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16, 18, 21, 25, 26, and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims generally describe methods, computer program products and systems that fall within the four statutory categories of invention. All of the examined claims meet step 1 of the subject matter eligibility analysis in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 2A, prong one first considers if there is a recitation of an abstract idea. Independent claim 1 recites limitations for “receiving, by a given server computer, a plurality of previous transaction events resulting from transactions executed during an overall observation period,” “segmenting the plurality of previous transaction events into observations windows, where each observation window is a fixed period of time within the overall observation period,” “determining a number of all transaction events in a given observation window,” “creating a window reference record in a data repository, where each window reference record 
If a claim recites a limitation that can be practically performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping and the recites an abstract idea. The use of a physical aid does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. An example of mental process claims are claims to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of granularity such that they could practically be performed in the human mind. MPEP 2106.04(a)(2)(III).
In the instant case, the limitation for “receiving…a plurality of transaction events” is a clear general recitation of data gathering. The limitations for “segmenting…into observation windows, where each observation window is a fixed period of time,” “determining a number of all transaction events in a given observation window,” “creating window reference record” that includes “a representative value for the performance metric…..and the number of all 
The limitations for segmenting, determining a number of events, creating a window reference record and determining a function are high level recitations of data analysis that are readily performed in the human mind. Segmenting the events into observation windows merely requires thinking about equal size divisions of the overall data set and which of the events falls within those divisions. Determining a total number of all transactions is simply counting the number of events in each division. The creation of the window reference record involves considering what would be a representative value for the transaction performance metric. As this is recited at such a high level of generality, this could involve nothing more than choosing an arbitrary value to be representative, for example a highest value, or a simple mathematical calculate such as an average value. The number of all transaction events was previously determined as a count of events. Finally, determining a function that describes the dependency between the value and the total number of transaction events, as recited, requires no more than thinking of an equation that relates one number to the other. This could be as simple as a basic ratio between the two numbers.
Step 2A, prong two then considers if there are additional recited elements that integrate the judicial exception into a practical application. In the instant case, the exception is not integrated into a practical application. The claim as a whole does not include additional elements that amount to integration into a practical application. In the instant claim the 
Step 2B considers whether the additional elements of the claim either individual or in combination amount to significantly more than the judicial exception and indicate an inventive concept. The limitations of the instant claim, whether alone or in combination, do not amount to significantly more than the judicial exception itself. The additional limitations of instant claim 1 amount to no more than court recognized well-understood, routine and conventional elements such as receiving data over a network and storing and retrieving information in memory. See MPEP 2106.05(d)(II). Further additional elements such as the recitation of “by a given server” amount to no more than mere instructions to apply the exception using generic computing components.

Regarding claim 18:
The claim recites similar matter as that of claim 16, except for applicant to current transaction events. The change in the data being manipulated does not alter the analysis.
The claim further recites the limitation of “detecting an anomaly.” This limitation is further high level generic recitation of data analysis that is part of an abstract idea. The limitation is readily performed in the human mind as it requires no more than performing the 

Regarding claim 21:
The claim recites the additional element of an agent in an application to gather and transmit the transaction events. The additional element is a generically recited computer component invoked to the necessary step of data gathering and transmission required by the judicial exception.

Regarding claim 25:
The claim recites a particular type of data to manipulate. Selecting a particular type of data to manipulate is insignificant extra-solution activity. See MPEP 2106.05(g).

Regarding claim 26:
The claims a particular type of value to use as the performance metric. Selecting a particular type of data to manipulate is insignificant extra-solution activity. See MPEP 2106.05(g). Further, determining a quantile is analysis readily performed in the human mind.

Regarding claim 41:
See the analysis regarding claim 16.

Claims 16, 18, 21, 25, 26, and 41 are found ineligible.

Regarding claims 17, 19, 20, 22-24, 37-40 and 42:
The claims contain additional elements that either serve to integrate the judicial exception into a practical application, remove the data analysis from that which is practically performed in the human mind, represent significantly more than the judicial exception, or some combination of the above.
The claims are thus found to be patent eligible.

Allowable Subject Matter
Claim 42 is allowed.
Claims 17, 19, 20, 22-24 and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues that claims 21 and 37 were amended to overcome the 35 USC 112(b) rejections. This rejection is withdrawn.
Applicant filed a terminal disclaimer obviating the double patenting rejections. These rejections are withdrawn.
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive.
Applicant argues, on pages 9-10, that because “baseline reference data maybe be used to determine if currently measured transaction performance and execution conditions represent an anomaly” and because the claims recite “a particular combination of functions” that “reduce the number of false positive identification of anomalies” the claimed invention improves the function a computer system and the subject matter is thus integrated into a practical application and should be deemed patentable subject matter. Applicant further references SRI International, Inc. v. Cisco Systems, Inc.
The examiner respectfully disagrees. The examiner notes that applicant has not indicated how the alleged possible reduction of false positive identification of anomalies improves the function of the computer itself. On the contrary, assuming this were true, the improvement is not to the computer’s function, but to the abstract idea itself, namely the process of analyzing the data to determine baseline data. Further, the examiner notes that the improvement to computer function that applicant alleges, reduction of false positive anomaly identification, is in no way recited in the claim itself. There is not detection of anomalies recited and no process for using the data analysis to perform any such identification. The claim simply recites data analysis used to derive a function to represent the data dependency and then stores the function. Nothing further is recited. As applicant notes in the arguments, the baseline data may be used to perform some anomaly detection, but there is not any recitation of a process for its use, on which applicant is basing the allegation of integration into a practical application. 
The examiner notes that applicant cites to the SRI International Inc. decision and notes that the court found an improvement to network technology in that case. Applicant has not, 

Applicant argues, on page 11, that the examiner improperly analyzed the claim under the second prong. Applicant argues proper analysis considers the claim as a whole, including additional elements. Applicant argues that the examiner stated “the claim merely invokes a computer as a tool for performance of the exception” and this clearly implies the examiner only considered the additional elements under step 2.
The examiner respectfully disagrees. Applicant has chosen a single phrase out of context from the entirety of what the examiner wrote and then implied the examiner did not consider the claim as a whole. As the examiner noted, “the claim as a whole does not include additional elements that amount to integration into a practical application. In the instant claim the additional elements do not result in any application of the judicial exception.” To determine if the additional elements would integrate a judicial exception into a practical application it is necessary to consider those elements in combination with the judicial exception. The examiner clearly stated that the claim “as a whole” does not serve to integrate the judicial exception into a practical application. There is thus no implication that only the additional elements were considered, as applicant alleges. On the contrary, the rejection explicitly refers to the claim as a whole. If applicant disagrees, the examiner respectfully requests that applicant provide argumentation showing that the claim as a whole would integrate the judicial exception into a practical application. 

Applicant argues, on page 11, that the examiner cannot segment the claims and disregard elements directed to the abstract idea under Step 2B. Applicant argues that the current rejection fails in this regard.
The examiner respectfully disagrees. The examiner explicitly stated that the “limitations of the instant claim, whether alone or in combination, do not amount to significantly more than the judicial exception itself.” If applicant alleges that the limitations in combination amount to significantly more, the examiner respectfully requests that applicant provide some argumentation or evidence to that effect, rather than a mere allegation that the examiner did not consider them in combination. Applicant has not pointed to any particular element or combination of elements that would represent significantly more than the judicial exception in order to refute the examiner’s rejection.

Applicant argues, on page 11, that the examiner fails to address in writing how the combination of elements is well-understood, routine or conventional. 
The examiner respectfully disagrees. The only additional elements of the claim, receiving data over a network, storing information in memory, and the recitation that the steps of the method are to be performed “by a given server,” whether alone or in combination with the judicial exception do not serve to recite significantly more than the judicial exception. The examiner cited MPEP 2106.05(d)(II). Section MPEP 2106.05(d) states in part:
“Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, 
If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”
The section further states that “examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity.” The section then lists, in the cited portion, elements that the courts have recognized as well-understood, routine, conventional (WURC) activity. This includes, as noted in the office action, receiving or transmitting data over a network and storing or retrieving information from a memory. As the examiner made clear in the rejection, receiving data over a network and storing data are two of the additional elements. The judicial exception in question is directed to data manipulation and analysis. Using a WURC activity to gather the data to be manipulated or storing the result of the analysis does not elevate the data manipulation and analysis to the level of an inventive concept. There is nothing unconventional resulting from the combination of gathering data prior to manipulating and analyzing that data or storing the result to the analysis. Further, the concept of gathering data before it’s manipulated and analyzed and then storing a result after analysis is not a non-generic arrangement of activities. 
Finally, as stated in the rejection, directing one to perform steps of the judicial exception “by a given server” are tantamount to mere instructions to apply the judicial exception.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113